Case: 10-60432 Document: 00511440798 Page: 1 Date Filed: 04/11/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 11, 2011
                                     No. 10-60432
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

WEI CHEN,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A089 113 296


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       Wei Chen, a native and citizen of the People’s Republic of China, petitions
this court for review of an order denying his applications for asylum, withholding
of removal, and relief under the Convention Against Torture (CAT) and ordering
him removed to China. The Board of Immigration Appeals (BIA) dismissed his
appeal of the denial of relief by the Immigration Judge (IJ).




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-60432 Document: 00511440798 Page: 2 Date Filed: 04/11/2011

                                   No. 10-60432

      Chen makes no argument challenging the determination that he was not
eligible for protection under the CAT. He has thus waived any such argument.
See Calderon-Ontiveros v. I.N.S., 809 F.2d 1050, 1052 (5th Cir. 1986).
      We review questions of law de novo and review factual findings “under the
substantial evidence test, reversing only when the evidence is so compelling that
no reasonable fact finder could fail to find the petitioner statutorily eligible for
relief.” Arif v. Mukasey, 509 F.3d 677, 679-80 (5th Cir. 2007) (footnote, citation,
and internal quotation marks omitted); see also 8 U.S.C. § 1252(b)(4)(B) (“[T]he
administrative findings of fact are conclusive unless any reasonable adjudicator
would be compelled to conclude to the contrary.”). The determinations that an
alien is not eligible for asylum or for withholding of removal are factual findings
reviewed under the substantial evidence standard. Chen v. Gonzales, 470 F.3d
1131, 1134 (5th Cir. 2006).
      Chen contends that the BIA erred as a matter of law in concluding that his
credible testimony was insufficient to meet his burden of proving that he had a
well-founded fear of persecution. An alien’s testimony may be sufficient to
sustain his burden if it is credible, is persuasive, and contains sufficient specific
facts to prove he is a refugee. 8 U.S.C. § 1158(b)(1)(B)(ii); 8 C.F.R. § 1208(a).
Accordingly, the BIA did not err as a matter of law by finding that Chen’s
credible testimony failed to meet his burden of proof.
      Chen argues that the BIA and IJ erred by determining that (1) he did not
show past persecution, (2) he failed to establish past persecution on account of
his imputed affiliation and membership in Falun Gong, and (3) he failed to
demonstrate a well-founded fear of future persecution based on a protected
ground. The evidence in this case is not “so compelling that no reasonable fact
finder could fail to find the petitioner statutorily eligible for relief.” Arif, 509
F.3d at 679-80. Thus, the determinations that Chen was not eligible for asylum
or for withholding of removal will not be disturbed.
      Chen’s petition for review is DENIED.

                                         2